DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dana Stangel on 5/12/2022.
The application has been amended as follows: 
In claim 1: 
Please change “tellurium; and” in line 4 to --tellurium;--.
Please change “2:1.” in line 6 to --2:1, and a back contact comprising ZnTe directly on the absorber layer.--.
In claim 5: 
Please change “claim 1, comprising a back contact on the absorber layer, wherein” to --claim 1, wherein--.
Please cancel claim 6.
In claim 63:
Please change “a second interface towards the back contact,” to --a second interface contacting the back contact,-- in lines 4-5.
Please change “30:1.” in line 8 to --30:1, wherein the back contact comprises ZnTe.--.
Please cancel claims 65-73.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is WO-0109959-A1 (machine translation relied upon herein). That reference teaches a photovoltaic device comprising an absorber layer comprised of II-VI semiconductor material, the absorber layer doped with copper and silver (Example 9-a of Table 1 comprises a layer of Ag-0.05Mo6S8 with 35 ppm Cu on the absorber level, as discussed in the bottom half of p. 11 of the translation and p. 26-27 of the document; a skilled artisan would understand that Cu and Ag necessarily dopes the absorber layer according to the bottom half of p. 7 of the translation and p. 17 of the document). The dopant derives from a back contact directly on and contacting the absorber layer. However, that back contact requires a molybdenum-sulfur/selenium alloy to provide the desired function (Abstract). No prior art teaches or motivates the claimed doped absorber layer having a back contact directly on or contacting the absorber layer that comprises ZnTe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2001-044457A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



	

/ERIC R SMITH/Primary Examiner, Art Unit 1726